Per curiam.
Though the forgery was of the copartnership name of Daniel Ludlow & Co. it was not necessary to state an intention to defraud every individual of the company : the omission, therefore, of the name of one of the partners in one count, and of two of them in another, is not fatal. By our statute, forgery is complete, if it be done with intent to defraud any “ person.” Though an intention, therefore, may have existed, to defraud every member of society, through whose hands the check passed, nothing more was required than that any one person, thus intended to be defrauded, should be designated. An acquittal, on such an indictment, will always be a bar to another prosecution for the same forgery, though laid with intent to injure some other person. A different rale, would often render it very difficult to draw a correct bill, from not knowing all the ¡part» *322ners of a house. This is a reasonable course, and safe for the prisoner. AH he can require is, that the nature of his crime, and the name of his accuser, be set forth with sufficient certainty. Such was the opinion of the twelve judges,† in a case somewhat resembling this. What does the prisoner here complain of ? ' He does not deny that he committed the offence with the intent laid in the indictment, but because it was designed to have had a still more extensive operation, he expects to be dismissed with impunity. The reason he assigns for our favourable interposition, has nothing in it to excite much sympathy, and it would not be much to the honour of those who have devised the mode of proceeding in criminal cases, if we were bound to listen to it.
These two counts being good, it is unnecessary to dispose of any objections to the other, because, in criminal cases, one good count is sufficient to support a general verdict of guilty, however defective the others may be ; for the reason, no doubt, that the prisoner has been convicted of the -whole matter included in the good as well as bad counts. Grant v. Astle, Dougl. 730.
Motion denied, and judgment against the prisoner.

 Lovell’s Case, 1 Leach, 282.